DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment after final Office action was filed 10/13/2021. The amendment overcame the outstanding drawing objection.

Allowable Subject Matter
Claims 1-5, 7-11, 13-16 and 18-23 are allowed. 
Independent claims 1, 9 and 20 are allowed because the prior art of record does not disclose or render obvious that the reservoir is at least partially nested in a top recess of the anti-reflux coupler.
The closest prior art of Miller (U.S. Pat. 2,890,699) does not disclose that the reservoir 12 is at least partially nested in a top recess of the anti-reflux coupler 20, 21, 22, 23, 24. Rather, in Miller, the anti-reflux coupler appears to be nested in the reservoir 12 (the opposite configuration to that which is claimed).
Another relevant prior art reference, Pinel (U.S. Pat. 8,181,651), discloses a nozzle 21, a bulb 1 configured to provide suction at the nozzle outlet, a neck (located at element 11) having a reservoir 3 for storing debris pulled from the nozzle outlet, an anti-reflux coupler 13, and a one-way air valve 7. However, Pinel also does not disclose that the reservoir is at least partially nested in a top recess of the anti-reflux coupler.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/25/2021